NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAUREN DODSON,                                  No.    21-55783

                Plaintiff-Appellant,            D.C. No.
                                                2:20-cv-04011-RGK-MRW
 v.

COUNTY OF LOS ANGELES; RENE                     MEMORANDUM*
DIAZ, Deputy; JORGE ORTIZ, Deputy,

                Defendants-Appellees,

and

MARCOS ESCALANTE; DOES, 1-10
inclusive,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted July 13, 2022
                              Pasadena, California

Before: BENNETT and SANCHEZ, Circuit Judges, and FOOTE,** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
      Plaintiff-Appellant Lauren Dodson challenges the grant of summary

judgment to the defendants in her deliberate fabrication claim brought under 42

U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1291, and we reverse.

      Dodson primarily challenges the district court’s finding that collateral

estoppel barred her claim. A California juvenile dependency court found the

following (amended) allegations to be true:

      The child has suffered, or there is a substantial risk that the child will
      suffer, serious physical harm inflicted nonaccidentally upon the child
      by the child’s parent or guardian.

      The children’s mother, Lauren K. Rosen Dodson and the mother’s male
      companion, Craig Sutfin, father of the [injured] child G. have a history
      of engaging in physical altercations. On 08/30/2017, the mother and
      the father threw objects at each other, in the presence of the child
      G. During the physical altercation on 8/30/17 the child G. was injured
      and suffered a Hematoma to the right side of the child’s forehead and a
      small abrasion to the child’s nose. On numerous prior occasions, the
      mother and father struck each other and pushed and shoved each other,
      in the presence of the children. Such conduct on the part of the parents
      endangers the children’s physical health and safety and places the
      children at risk of serious physical harm.

The dependency court made no other factual findings.

      We review de novo the district court’s conclusion that a prior decision has

preclusive effect, Jacobs v. CBS Broad., Inc., 291 F.3d 1173, 1176 (9th Cir. 2002),

applying the state’s collateral estoppel rules, Lockett v. Ericson, 656 F.3d 892, 897

(9th Cir. 2011). Under California law, collateral estoppel bars a second action

when: (1) the issue presented is identical to that in the prior action; (2) the issue


                                           2
was actually litigated in the prior action; (3) the issue was necessarily decided in

the prior action; (4) there was a final judgment on the merits; and (5) the party

against whom estoppel is asserted was a party or in privity with a party to the prior

adjudication. Lucido v. Superior Ct., 795 P.2d 1223, 1225 (Cal. 1990).

      Dodson argues that the issues in the two actions are not identical because her

§ 1983 claim addresses whether “the defendants deliberately fabricate[d] their

incident report by intentionally misrepresenting, distorting, and omitting material

information they received from” the parents and the witness, Elisa Williams. We

agree. Dodson’s § 1983 claim alleges several specific misrepresentations in the

incident report,1 including that Dodson reported no injuries to the officers when

she and Williams had instead reported that Sutfin knocked her unconscious during

the altercation; that Williams purportedly stated that Dodson was carrying G. while

Dodson threw objects at Sutfin and Sutfin swung a broken piece of wood at

Dodson, hitting G. instead; that Dodson made conflicting statements about how G.

was injured; and that Deputy Diaz falsely reported seeing G. uninjured in the car in

the morning. The district court considered only the latter three of these alleged

misrepresentations as actionable. The dependency court did not find or determine

exactly how G. was injured, nor did it cite Dodson’s statements or Diaz’s reports


1
  Deputy Ortiz drafted the incident report. Deputy Diaz made statements that
appear in the incident report, but did not draft the report. Detective Escalante wrote
a supplemental report.

                                          3
or statements. It did not determine what was reported to the deputies, and it made

no findings regarding whether the incident report was accurate as to these alleged

misrepresentations.2 Thus, the fabrication claim is not identical to the prior issue.

      Dodson also argues that the relevant issues were not actually litigated in the

dependency court. The County argues that the veracity of the witnesses “was

directly at issue, and the juvenile court rejected Appellant’s version of the events.”

But under this prong, we do not consider, for example, whether the veracity of the

witnesses was at issue, but whether the core alleged misrepresentations were

actually litigated. They were not. The dependency court did not determine

whether the deputies falsified certain statements in the incident report, even though

it found that G. was injured during the altercation. See Janjua v. Neufeld, 933 F.3d

1061, 1068 (9th Cir. 2019).

      Finally, Dodson argues that the relevant issues were not necessarily decided.

Reading the dependency court’s final determination, we can see that it did not

determine whether evidence was excluded from the incident report that Dodson

had been rendered unconscious during the altercation; whether Dodson was


2
  The dependency court struck from the original allegations more specific detail
about what might have occurred during the altercation, for example that Sutfin
struck Dodson in the face, causing her to lose consciousness and that Sutfin hit
Dodson with a stick and struck G.’s face with a stick while Dodson was holding G.
Had these allegations been kept in and found true by the dependency court, they
could have supported the collateral estoppel argument.


                                          4
carrying G. while Dodson threw objects at Sutfin and Sutfin swung a broken piece

of wood at Dodson; whether Dodson made conflicting statements to the deputies

about how G. was injured; or whether Deputy Diaz could not have seen G.

uninjured in the car in the morning. But even beyond that, each factual finding the

dependency court made had a basis in at least one of the social workers’ reports,

and so we do not even know if the court materially relied on the incident report.

For example, Sutfin told a social worker that G. was injured during the fight, and

Dodson told a social worker that she and Sutfin threw objects at each other in the

child’s presence. The dependency court noted that it “read and considered” the

social workers’ reports, but it did not mention the deputies’ incident report.

Dodson is thus correct: “it cannot be said that the state court credited any portion

of the Defendants’ incident report as a truthful recitation of what the witnesses

reported on scene.”

      For these reasons, Dodson’s § 1983 claim is not barred by collateral

estoppel, and we reverse the district court’s grant of summary judgment for the

Defendants, which was made only on this ground.3


3
  We express no view on whether collateral estoppel could bar Dodson from
relitigating the specific findings of the dependency court, such as whether
“[d]uring the physical altercation on 8/30/17, the child G. was injured and suffered
a Hematoma to the right side of the child’s forehead and a small abrasion to the
child’s nose,” or whether on “numerous prior occasions, the mother and father
struck each other and pushed and shoved each other, in the presence of the
children.”

                                          5
      Further, we reject Defendants’ argument that Dodson’s claim is barred by

the Rooker-Feldman doctrine. “[W]here the federal plaintiff does not complain of

a legal injury caused by a state court judgment, but rather of a legal injury caused

by an adverse party, Rooker-Feldman does not bar jurisdiction.” Noel v. Hall, 341

F.3d 1148, 1163 (9th Cir. 2003). Dodson does not seek relief from the dependency

court’s judgment, nor does she allege the dependency court erred in any way.

Instead, she seeks redress for constitutional violations committed by the deputies

who allegedly falsified reports that formed the basis for her criminal charges.

Thus, Rooker-Feldman does not apply here. See Bell v. City of Boise, 709 F.3d

890, 897 (9th Cir. 2013).

      Defendants argue that Dodson’s claim is barred by the two-year statute of

limitations. We leave this to the district court in the first instance.4

      REVERSED.




4
  Defendants argue that Dodson knew of the alleged fabrications in the police
report by October 25, 2017, the date of the jurisdictional hearing. Because she did
not file suit until April 30, 2020, they argue that her suit is time-barred. Dodson
contends, inter alia, citing McDonough v. Smith, 139 S. Ct. 2149, 2158 (2019), that
her claim did not accrue until the charge of child abuse was dismissed on April 30,
2018.

                                            6